DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Species 1 in the reply filed on 08/20/2021 is acknowledged. The traversal is on the ground(s) that these species utilize the invention of elected Species 1. Upon further consideration, the examiner agrees that Species 1, Species 2, Species 3, Species 10, and Species 11 are all encompassed under one embodiment, and will therefore be treated as one Species, Species 1.
Applicant’s election with traverse of there being no search burden for the different species in the reply filed on 08/20/2021 is acknowledged. The traversal is on the ground(s) that specific classes/subclasses or media have not been mentioned in the restriction requirement. This is not found persuasive because although the examiner hasn’t pointed to precise elements and how they differ, the Figures of the present invention clearly depict varying components between embodiments which are not obvious variants of record. For example, the present invention of Species 1 comprises a triangular tubular portion formed of three plates. This is clearly different from Species 9 which comprises a single piece tubular portion having four fins and a circular tubular portion which functions in a completely different manner than Species 1. To perform an adequate search, the examiner’s search will be performed for one set of characteristics or the other set of characteristics.   The requirement is still deemed proper and is therefore made FINAL.
Further, the examiner is withdrawing claims 2, 4, 6, 8, 10, 12, 14, 16, 18 as being drawn to species which were not elected by the applicant.  Claims 1, 3, 5, 7, 9, 11, 13, 15, 17, 19-21 will be examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9, 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3, 9, and 15, it is unclear how the fins are permanently attached to the member when it was previously established that the member is rotatable with respect to the fins, which would therefore mean that they cannot be permanently attached to one another.  The examiner will examine as best understood in light of the specification.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moraly, U.S. Patent 4,252,472.
Regarding claim 1, Moraly discloses a post anchor comprising: a member having a hollow center portion (7) that can receive the shaft of the helical pile so that the shaft of the helical pile is rotatable within the hollow center portion (when the shaft has a significantly smaller cross section, as a particular shaft is not claimed) and independent of the member; and a plurality of fins (4, 5, 6) extending outwardly from the member (see Fig. 4, generally).  The phrases “for a shaft,” “that can receive,” and “rotatable” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 7, Moraly discloses a post anchor comprising: a tubular member having a hollow center portion (7) that can receive the shaft of the helical pile so that the shaft of the helical pile is rotatable within the hollow center portion (when the shaft has a significantly smaller cross section, as a particular shaft is not claimed) and independent of the tubular member; and a plurality of fins (4, 5, 6) extending outwardly from the tubular member (See Fig. 4).  The phrases “for a shaft,” “that can receive,” and “rotatable” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moraly, U.S. Patent 4,252,472.
Regarding claims 3, 9 and 15, Moraly discloses a post anchor but does not specifically disclose wherein each of the plurality of fins are permanently attached to the (tubular) member or integrally formed to the member.  Moraly does teach welded components in a post anchor (col. 2, line 7).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to weld all of the components of the post anchor for a stringer post anchor if it is desired to be in place permanently.
Regarding claim 13, Moraly discloses a post anchor comprising: a lead shaft (15) having a head portion (upper end portion when installed) and an end portion (lower end portion when installed); and a lateral support (Fig. 4) having: a member having a hollow center (7) portion that can receive the head portion of the lead shaft, independent of the member; and a plurality of fins (4, 5, 6) extending outwardly from the member, but does not disclose the lead shaft is rotatable within the hollow center portion.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a shaft with a smaller cross section when it is adequate for the support required for a lesser cost.  The shaft will then be rotatable within the hollow center.  The phrases “for a shaft,” “that can receive,” and “rotatable” are statements of intended use of the claimed .
Claims 5, 11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moraly, U.S. Patent 4,252,472 in view of Karsten, U.S. Patent Application Publication 2013/0121772.
Regarding claims 5, 11 and 17, Moraly discloses a post anchor which is comprised of a metal in the form of plates (as it may be welded, col. 2 line 7), but does not specifically disclose wherein each of the plurality of fins is substantially flat plates made of steel or galvanized steel.  Karsten teaches an anchor comprised of steel or galvanized steel (paragraph 37).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the post anchor from a steel plate for a high strength anchor.
Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moraly, U.S. Patent 4,252,472 in view of Kemp, U.S. Patent 10,030,347.
Regarding claim 19, Moraly discloses a post anchor but does not disclose wherein the lead shaft has at least one helical plate mounted in the end portion of the lead shaft.  Kemp teaches an anchoring system having a helical plate mounted at the end portion for securing to a ground (Fig. 17, generally).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize an anchor with at least one helical plate for an effective means to avoid pull-out of the anchor from the ground, as it is well known in the art.
Regarding claim 20, Moraly discloses a post anchor but does not disclose it is further comprising at least one extension shaft attached to lead shaft.  Kemp teaches at least one extension shaft (82).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize an extension shaft on the anchor assembly to allow for a deeper anchor when the structure load requires such.
Regarding claim 21, Moraly discloses a post anchor but does not specifically disclose wherein the lead shaft and the at least one extension shaft is fabricated from steel or galvanized steel.    Kemp teaches an anchor comprised of steel or galvanized steel (col. 4, lines 62-64).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the post anchor from a steel for a high strength anchor.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326.  The examiner can normally be reached on M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633